        Case 1:19-cv-00178-KWR-JFR Document 50 Filed 02/14/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO
                                      ______________________


HECTOR BALDERAS,
Attorney General for the State of New Mexico, Ex Rel., and
NEW MEXICO ENVIRONMENT DEPARTMENT,

                  Plaintiffs,

vs.                                                                     Case No. 1:19-cv-00178 KWR/JFR

UNITED STATES, and
UNITED STATES DEPARTMENT OF AIR FORCE,

                  Defendants.

                                        ORDER TO SHOW CAUSE

         The Court’s chambers has received competing emails regarding potential transfer of this

case by the United States Judicial Panel on Multidistrict Litigation. An earlier email was filed on

record by the Court. Doc. 49. The most recent one, filed by the State of New Mexico, is attached

to this order to show cause.1 That email contests the merits of transfer.

         It appears that neither 28 USC § 1407 nor the MDL Rules of Procedure specify that the

transferor court plays any role in deciding whether transfer is appropriate. Rather, the statute and

rules appear to vest the decision in the Panel and the transferee court. This was noted in the Court’s

Notice. Doc. 49. The Court finds it useful to receive briefing on whether this Court plays any role

in such a transfer. The parties shall file on the record responses to this order to show cause within

fourteen (14) days of the entry of this order.




1
 The Court concludes that further communication should be filed on the record. While communication to the
Court’s chambers is appropriate for scheduling or administrative matters, this matter is now clearly a contested,
substantive legal issue.
      Case 1:19-cv-00178-KWR-JFR Document 50 Filed 02/14/20 Page 2 of 2



       If the Court concludes it does play a role in transfer, it may order further briefing. The

Court notes that, at this time, it maintains jurisdiction to rule on any motion pending in this case.

       IT IS SO ORDERED.




                                                  2
